DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Miyawaki et al. (2013/0224996).
With regard to claim 1, Miyawaki teaches, as shown in figures 1-4: “A cable assembly comprising a cable 30 and a conductive member 1, wherein: the cable 30 extends in a longitudinal direction (lower-right to upper-left in figure 3); the cable 30 has a first location (where 15 wraps around 30 in figure 4) and a second location (where 17 wraps around 30 in figure 4) in the longitudinal direction; the cable 30 comprises a conductive portion 32 and an 
Miyawaki does not teach: “and 2the planar portion is a plane perpendicular to an up-down direction perpendicular to the longitudinal direction”.  However, this is merely the change in the shape of the conductive member.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the conductive member so that the planar portion is a plane perpendicular to an up-down direction perpendicular to the longitudinal direction in order to be better supported on a surface, the change in the shape of the planar portion would not affect the ability of the conductive member to make an electrical connection, and because a change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

With regard to claim 2, Miyawaki teaches: “The cable assembly recited in claim 1”, as shown above.


With regard to claim 3, Miyawaki teaches: “The cable assembly as recited in claim 1”, as shown above.
Miyawaki also teaches, as shown in figure 4: “wherein each of the first portion 15 and the second portion 17 has an open barrel shape”.

With regard to claim 4, Miyawaki teaches: “The cable assembly as recited in claim 3”, as shown above.
Miyawaki also teaches, as shown in figures 2-4: “wherein: the planar portion has a size at the first location in a width direction (left-to-right in figure 2) perpendicular to both the longitudinal direction and the up-down direction (into-and-out of figure 2); and the size of the planar portion is one-tenth of a diameter of the cable or more”, since the planar portion is more than one-tenth of the diameter of the cable 30.

With regard to claim 7, Miyawaki teaches: “The cable assembly as recited in claim 1”, as shown above.
Miyawaki also teaches, as shown in figures 2 and 4: “wherein each of the first portion 15 and the second portion 17 has a tube shape; the conductive member 1 further has a coupling portion (between 15 and 17 in figure 4); the coupling portion is positioned between the first portion 15 and the second portion 17 in the longitudinal direction; and the coupling portion has 

With regard to claim 8, Miyawaki teaches: “The cable assembly as recited in claim 7”, as shown above.
Miyawaki also teaches, as shown in figures 1-4: “wherein: the planar portion has a size at the first location in a width direction (left-to-right in figure 2) perpendicular to the both the longitudinal direction and the up-down direction; and the size of the planar portion is half of a diameter of the cable 30 or more”, since the width is greater than half the diameter of the cable.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miyawaki et al. (2013/0224996) in view of Shimoji (CN104160558A).
With regard to claim 9, Miyawaki teaches: “…the cable assembly as recited in claim 1”, as shown above.
Miyawaki does not teach: “A structure comprising a circuit board… wherein: the circuit board has a fixing portion; and the planar portion is fixed on the fixing portion”.
In the same field of endeavor before the effective filing date of the claimed invention, Shimoji teaches, as shown in figure 2: “A structure comprising a circuit board 4… wherein: the circuit board 4 has a fixing portion 6; and the planar portion (running along the bottom of 3 in figure 2) is fixed on the fixing portion 6”. It would have been obvious to a person having .
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/19/21 have been fully considered but they are not persuasive. With regard to claim 1, the Applicant argues that the prior art of record does not teach the planar portion is in a plane perpendicular to both the longitudinal direction and the up-down direction.  The Examiner respectfully disagrees, because this is merely a change in the shape of the conductive member.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JUSTIN M KRATT/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831